DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas et alv U.S. 8,408,132.
Lucas et al. discloses an initiator (col. 1, lines 15-20) having an upper module (fig 4, housing 101) having a detonator (fig 2,132; col. 8, lines 26-30; col. 3, lines 43-46) and a detonating cord (col. 7, lines 7-12) affixed thereto; a lower module (fig 2, connector portion 106) adapted for engagement of a wiring harness (fig 2, ribbon cables 128; col. 6, lines 32-34); and a printed wiring assembly (fig 2,124, 126; col. 5, lines 53-57) between the upper module and the lower module.
Lucas et al. discloses the printed wiring assembly (124, 126) connected to the detonator (132) through an insulation displacement connection (col. 6, lines 39-43; an electrical, encapsulated coupling; col. 7, lines 36-41).
Lucas et al discloses the printed wiring assembly (124,126) is connected to the wiring harness (128) through an insulation displacement connection (col. 6, lines 30-38; an electrical, encapsulated coupling; col. 7, lines 36-41).
.

Allowable Subject Matter
Claims 2-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
Response to Arguments
Applicant's arguments filed 9 February with respect to the prior art of Lucas et al. have been fully considered but they are not persuasive.
Applicant argues the prior art does not disclose a lower module and that the connector portion 106 is not a lower module.
However the connector portion is part of the initiator wherein the limitation “lower” does not include a point of reference in the claims.
Applicants argue the connector portion is not separate from the housing 101 but forms an integral part thereof.
However the disclosure discloses the connector portion 106 as being connectible to the body portion 102 of the housing 101; col. 3, lines 49-56: “For example, the mounting portion 104 may be connected to the body 102 at a distal end of the body 102 (i.e., distal to the point of connection of the initiator module 100 to a munitions control system 110) and the connection portion 106 may be connected to the body 102 at a proximal end of the body 102 (i.e., proximate to the point of connection of the initiator module 100 to a munitions control system 110)”.

However the connector portion 106 is disclosed as being in functional engagement with the ribbon 128 via necessary elements described in column 6, lines 25-34) in operation.
Applicant’s arguments filed 9 February with respect to the 103(a) rejection have been fully considered and are persuasive.  That grounds of rejection has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
19 February 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676